United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 21-3726
                      ___________________________

                            Samuel Edward Trapp

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

  John Gunn; State of Missouri; John W. Grimm; Lauren McCubbin; Thomas
Vincent Bender; Mischa Epps; Julia Lasater; Christa Barber Moss; Jason Arthur
Paulsmeyer; Sam Phillips; Paul C. Wilson; John Doe I, Members of the Missouri
  Bar Client Security Fund Committee; John Doe, II, Members of the Board of
                        Governors of the Missouri Bar

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
             for the Western District of Missouri - Jefferson City
                               ____________

                        Submitted: September 8, 2022
                         Filed: September 13, 2022
                               [Unpublished]
                               ____________

Before LOKEN, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.
       Samuel Trapp, a Missouri attorney whose license to practice law was
suspended indefinitely in 2014, appeals the district court’s1 dismissal of his civil
complaint against various individuals and entities associated with the Missouri Bar
and Missouri’s licensing and disciplinary proceedings. Upon careful review, we
affirm. See Skit Int’l, Ltd. v. DAC Techs. of Ark., Inc., 487 F.3d 1154, 1156 (8th Cir.
2007) (reviewing de novo dismissal for lack of jurisdiction under Rooker-Feldman2
doctrine). We agree with the district court that Trapp’s claims are barred under the
Rooker-Feldman doctrine. See Feldman, 460 U.S. at 485-86 (holding that while
lower federal courts have subject-matter jurisdiction over general constitutional
challenges to state bar rules, they do not have jurisdiction over challenges to state
court decisions in particular cases arising out of judicial proceedings); see also Neal
v. Wilson, 112 F.3d 351, 356 (8th Cir. 1997) (finding the district court could not
review disbarred attorney’s claims and grant relief without effectively reviewing and
reversing the decisions of the Arkansas Supreme Court related to his disbarment;
because federal claims were inextricably intertwined with the state case, the court
lacked jurisdiction under Rooker-Feldman). We also conclude the district court did
not err in dismissing Trapp’s state law claims. See 28 U.S.C. § 1367(c)(3) (district
courts may decline to exercise supplemental jurisdiction over a claim if the court has
dismissed all claims over which it has original jurisdiction); King v. Crestwood, 899
F.3d 643, 651 (8th Cir. 2018) (standard of review). Finally, we deny as moot the
motion to dismiss filed by the State of Missouri and Chief Justice Wilson.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________



      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
      2
        See D.C. Ct. of Appeals v. Feldman, 460 U.S. 462, 482 n.16 (1983); Rooker
v. Fid. Tr. Co., 263 U.S. 413, 415-16 (1923).

                                         -2-